Citation Nr: 9930471	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-52 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
foot and right ankle injury residuals.

2.  Whether a claim of service connection for right foot and 
right ankle injury residuals is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1958, and from February 1959 to October 1960.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1996 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a Remand 
issued in May 1998, the Board sought resolution of due 
problem concerns.  The case has been returned to the Board 
for further review.


FINDINGS OF FACT

1.  Service connection for right foot and ankle injury 
residuals, classified as an ankle sprain, was most recently 
denied, prior to the current adjudication, by the North 
Little Rock RO by means of a rating decision rendered in 
April 1995.  The appellant was notified of that decision, and 
of appellate rights and procedures, but did not perfect an 
appeal within the statutory period for such action.

2.  Evidence received subsequent to April 1995, with regard 
to the appellant's claim for service connection for right 
ankle and right foot injury residuals, is both new and 
material.

3.  With regard to the veteran's claim for service connection 
for right ankle and right foot injury residuals, the elements 
of a well-grounded claim are not shown.



CONCLUSIONS OF LAW

1.  The North Little Rock RO's April 1995 rating decision, 
wherein a claim for service connection for an ankle sprain 
was not reopened, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's April 1995 
rating decision, wherein a claim for service connection for 
an ankle sprain was not reopened, serves to reopen the 
veteran's claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  A claim for service connection for right ankle and right 
foot injury residuals is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence 

that has not previously been included in the claims folder, 
and must be more than merely cumulative, in that it presents 
new information.  Colvin v. Derwinski, 1 Vet. App. 171 
(1990).  See also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for a disability 
classified as right leg injury residuals was initially denied 
by the RO by means of a July 1987 rating decision, following 
review of evidence that included the veteran's service 
medical records, an undated private medical report received 
by VA in May 1987, and the report of a VA examination 
conducted in July 1987.  The RO noted that the service 
medical records showed that the veteran had been accorded 
treatment on several occasions in 1960 for right foot and 
ankle problems, but that both the September 1960 

discharge examination report and the July 1987 VA examination 
report were negative with regard to clinical findings.  The 
RO accordingly found that the veteran's inservice right foot 
injury had been acute and transitory, with no residual 
disability shown.  The veteran was notified of this decision, 
and of appellate rights and procedures, but did not initiate 
an appeal within the one-year time period therefor. 

In April 1990, the RO, in response to the veteran's request 
for VA benefits, denied his claim for service connection for 
"condition of feet and ankles."  At that time, the RO 
reviewed the complete evidentiary record, which included, in 
addition to the evidence considered in July 1987, a 1989 VA 
treatment record, private medical records showing treatment 
for right ankle problems since 1981, and statements from 
friends and family members.  The RO again found that 
inservice ankle sprains had been acute and transitory, and 
that there was no current evidence of traumatic arthritis in 
either ankle.  The veteran was notified of this decision, and 
of appellate rights and procedures, in May 1990.  Following 
association of a January 1990 VA treatment record, the RO, in 
August 1990, confirmed and continued its denial of service 
connection for ankle sprains.  The veteran was notified of 
this decision, and of appellate rights and procedures, in 
August 1990.  No response was received from him, or on his 
behalf, within the one-year periods that began in May 1990 
and August 1990.

In October 1994, the veteran again sought VA benefits with 
regard, inter alia, to right ankle complaints.  Associated 
with the claims folder subsequent to August 1990 were VA 
medical records pertaining to outpatient treatment accorded 
him in 1988 and 1989, some of which were duplicates of 
records that had previously been considered.  The RO found 
that this evidence did not constitute new and material 
evidence, and that the claim had not been reopened.  The 
veteran was notified of this determination, and of appellate 
rights and procedures, but did not initiate an appeal within 
the one-year time limit for such action.


Each of the rating decisions cited above is final, inasmuch 
as the veteran did not indicate disagreement with them within 
one year.  The most recent of these decisions was rendered in 
April 1995; accordingly, the question before the Board at 
this time is whether evidence received subsequent to April 
1995 is new and material.  See Evans, supra. 

The evidence that has been received subsequent to April 1995 
consists of copies of medical records that had been 
considered by the RO in April 1995, or previously; private 
medical records dated in 1997; and the transcript of 
testimony presented by the veteran at a March 1999 hearing 
before a hearing officer at the North Little Rock RO, showing 
that the veteran presented a history of right ankle problems 
since service.  

The evidence that had been considered by the RO in April 1995 
and previously is clearly not new.  Likewise, the 1997 
private medical records are not new, inasmuch as they relate 
solely to current treatment; medical records showing the 
presence of current right ankle problems had been of record 
at the time the April 1990 denial of service connection was 
rendered.  However, the Board finds that the March 1999 
hearing transcript (and the testimony presented therein) was 
not only not previously associated with the claims folder, 
but also that it furnishes information that had not 
previously been known with regard to the continuity of right 
ankle symptomatology since service.  In addition, this 
information is material.  As can be inferred from the above 
discussion, the basis for the RO's denials of service 
connection, and in particular its denial in April 1990, was 
that the veteran's inservice right ankle and foot problems 
were acute and transitory.  The veteran's testimony in March 
1999 relates directly to that question.

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the veteran's claim is well grounded; see 
Elkins, supra, and Winters, supra.  The Court has held that 
the threshold question that must be resolved with regard to 
each claim is whether the 

appellant has presented evidence that each claim is well 
grounded; that is, that each claim is plausible.  If he or 
she has not, the appeal fails as to that claim, and the Board 
is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995), wherein the Court held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the context of a claim initially premised on the 
submission of new and material evidence, the question of 
well-groundedness becomes relevant following a determination 
that such evidence has been received, and that the claim is 
reopened. As discussed above, the Court, in Elkins and 
Winters, held that any subsequent consideration of the claim 
on the merits must be preceded by a finding that the claim is 
well grounded; that is, whether, considering all of the 
evidence, the claim is plausible.

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
not satisfied.  While the evidence demonstrates the presence 
both of an inservice disability, and of a disability that is 
currently manifested, it does not show that there is a nexus 
between these two disabilities.  The medical evidence that 
pertains to the presence of a current disability, which 
consists of medical records dated in 1981 and thereafter, 
does not show that the veteran's current right ankle problems 
were linked, by medical findings, to the inservice problems 
he experienced in 1960.  Although the veteran has testified 
that he has had right ankle problems since service, the Court 
has held that he is competent to report on his symptoms, but 
that, as a lay person, he is not competent to render clinical 
findings or draw medical conclusions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The evidence does not show that 
he has the medical expertise or training requisite for the 
rendering of medical opinions; accordingly, his testimony 
cannot be used to support the proposition that his current 
right ankle problems are related to his service, or that 
there is a nexus between his current right ankle problems and 
those that were treated in service.  Since the elements of 
Caluza, and specifically the nexus requirement, are not 
satisfied, the claim is not 

well grounded and is therefore denied, since the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual at this time that service 
connection for right ankle and right foot injury residuals 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992), and Edenfield, 
supra.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
right ankle and right foot injury residuals, at any time.


ORDER

New and material evidence has been received with regard to 
the veteran's claim for service connection for right foot and 
right ankle injury residuals, and his claim therefor has been 
reopened.  However, that claim is not well grounded, and is 
accordingly denied. 


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

